Exhibit 10.10

 

Quest Patent Research Corporation
19 Fortune Lane
Jericho, New York 11753
516-364-3500

 

August 11, 2010

 

Mr. Alex W. "Pete" Hart

P. O. Box 3398

Rancho Santa Fe, CA 92067

 

Dear Pete:

 

This letter sets forth the conditions of your Consulting Agreement with Quest
Patent Research Corporation, which will be formalized in an Agreement dated
August 10, 2010.

 

Your duties will be to use your best efforts to locate and approach appropriate
organizations to participate in Quest's Q Card project. This will include
introducing Quest and assisting in completing agreements with all such
institutions.

 

You will receive options to purchase, at a price of $.001 per share, 5 million
shares of Quest stock which can be exercised at any time during the five-year
Agreement either on a cash or cashless basis.

 

The Consulting Agreement will be in effort until December 31, 2015,

 

The Consulting Agreement can be terminated by either party with 30 days notice.
However, if Quest terminates the agreement, you will have two years from the
date of such termination to exercise your options.

 

Expenses incurred in performance of your duties will be mutually agreed upon and
reimbursed when Quest is financially able to do so.

 

In addition, compensation will be mutually agreed upon if any efforts on your
part result in Quest securing financing for any patents in its portfolio.

 

Your signature below will acknowledge acceptance of these conditions.

 

We are pleased to have you on board again and look forward to working with you.
Sincerely,

 

Herbert M. Reichlin Chief Executive Officer

 

 

Sincerely,   Accepted:       /s/ Herbert M. Reichlin   /s/ Alex W. “Pete” Hart
Herbert M. Reichlin   Alex W. “Pete” Hart Chief Executive Officer          



